Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 22-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 22, 23, 24, 25, 26, 27, 28, and 29, the combination of limitations involving, receiving a first signal in first frequency band and a second signal in second frequency band, wherein the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system and the second signal is free of any connecting information, wherein the connecting information comprises system information, wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and wherein a plurality of RACHs is mapped to a physical downlink control channel, PDCCH, among other claim limitations, are non-obvious over the prior art. 
 The closest prior art of record Rico Alvarino et al. (US 20170238292 A1) teaches receiving a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and physical broadcast channel (PBCH) on an anchor resource block (RB) and performing communication with a base station using at least one additional RB; Prior art AXMON et al. (US 20180192313 A1) teaches Narrow Band (NB)-PSS, NB-SSS, PBCH is broadcasted only on anchor-PRB(s) and upon connection setup, UEs can be assigned to carry out their connected sessions on other “secondary-PRBs” not containing these signals; Prior art RICO ALVARINO et al. (US 20170013391 A1) teaches in FIG. 6 an exemplary mapping of downlink narrowband regions to uplink narrowband regions and also teaches that an UE may receive information regarding MPDCCH common search space for MPDCCHs conveying RAR messages and the corresponding PRACH subband in a system information block (SIB), but Rico Alvarino-AXMON-RICO ALVARINO do not teach a plurality of RACHs is mapped to a physical downlink control channel, PDCCH, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416